United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Shreveport, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1717
Issued: March 2, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 24, 2016 appellant filed a timely appeal from an April 14, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish disability from
July 28, 2013 through May 22, 2015 due to his accepted employment injury.
On appeal appellant states his documentation establishes his claim for disability.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 12, 2013 appellant, then a 62-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that on approximately June 11, 2013 he was throwing sacks
and bags of mail when he sustained an injury to his left wrist and right shoulder.
In support of his claim, appellant submitted documentation from the Department of
Veterans Affairs, Overton Brooks Veterans Administration Medical Center (VAMC) in
Shreveport, Louisiana. A July 16, 2013 note, with an illegible signature, indicated that appellant
was seen for a medical problem, and that it was recommended that he rest for two weeks. In a
July 31, 2013 note, a physician assistant indicated that appellant would need to be off work until
August 30, 2013 at which time he would be reevaluated. In a September 4, 2013 note, a
physician assistant indicated that appellant was to remain off of work until September 30, 2013
at which time he would be reevaluated. In a September 30, 2013 note, Dr. Mark D. Wilson, an
orthopedic surgeon, indicated that appellant should not use his right arm for any lifting, pushing,
or pulling for six weeks.
By letter dated December 11, 2013, OWCP informed appellant that he must submit
certain evidence in support of his claim, and afforded him 30 days to submit this evidence. It did
not continue to develop this claim.
On May 23, 2015 appellant filed a traumatic injury claim (Form CA-1) alleging an injury
to his right shoulder that occurred on June 11, 2013 while he was unloading mailboxes, various
containers, and sacks in the bulk mail area. He noted that he was told to file a Form CA-1 by
OWCP.
In support of his claim, appellant submitted progress notes from the Houston VAMC
dated April 25 through June 3, 2014. These notes indicate that appellant was initially scheduled
to undergo surgery for his right rotator cuff tear on May 21, 2014 and was admitted to the
hospital on that date. However, another note indicates that, while appellant was found “to be
safe for the procedure,” due to surgeon unavailability on May 21, 2014, he was rescheduled for
June 2, 2014.
On June 2, 2014 Dr. Anastassios Karistinos, a Board-certified orthopedic surgeon,
performed an arthroscopic repair of supraspinatus, infraspinatus, and upper subscapularis tear
and open subpectoral biceps tenodesis. In a June 12, 2016 follow-up note, he noted that
appellant reinjured his shoulder a few days prior and that there was some bulging at his biceps.
Dr. Karistinos noted that appellant lived out of state and should follow up with his primary
provider for referral to therapy. He followed up with appellant on October 9, 2014, and noted
that he was progressing well overall, but had abnormal scapular posture and mild scapular
dyskinesia.
On July 2, 2015 OWCP accepted appellant’s June 11, 2013 occupational disease claim
for sprain of shoulder and upper arm and rotator cuff. Appellant was advised that, if he wished
to claim compensation for loss of work time, he should file a Form CA-7. On December 16,
2015 appellant filed a claim for compensation (Form CA-7) for the period July 28, 2013 through
May 22, 2015.

2

In a December 30, 2015 letter, OWCP informed appellant that further information was
necessary to support his claim or wage-loss compensation and afforded him 30 days to submit
this evidence.
By decision dated April 14, 2016, OWCP denied appellant’s claim for compensation
benefits for the period July 28, 2013 through May 22, 2015 as there was no medical evidence
explaining why appellant was unable to work during that period for the accepted conditions of
sprain of the right shoulder, upper arm, and rotator cuff.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.2 In general, the term disability under FECA means
incapacity because of injury in employment to earn the wages which the employee was receiving
at the time of such injury.3 This meaning, for brevity, is expressed as disability to work.4
The medical evidence required to establish a causal relationship between a claimed
period of disability and employment injury is rationalized medical opinion evidence. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.5
ANALYSIS
OWCP accepted that appellant sustained a sprain of the right shoulder, upper arm, and
rotator cuff. Appellant filed a claim for compensation for the period July 28, 2013 through
May 22, 2015. He underwent surgery on June 2, 2015 for arthroscopic repair of the right
supraspinatus, infraspintus, and upper subscapularis tear.
The Board finds that appellant has not met his burden of proof to establish disability
between July 28, 2013 and May 22, 2015 due to his accepted employment injury because he
failed to submit sufficient medical evidence in support of his claim.
Appellant submitted multiple notes from the Shreveport VAMC dated July 16 through
September 30, 2013. Two of these notes are authorized by a physician assistant. These notes
2

J.F., Docket No. 09-1061 (issued November 17, 2009).

3

See 20 C.F.R. § 10.5(f).

4

Roberta L. Kaaumoana, 54 ECAB 150 (2002); see also A.M., Docket No. 09-1895 (issued April 23, 2010).

5

See B.S., Docket No. 16-1121 (issued September 16, 2016).

3

lack probative value because the Board has long held that reports from nurses, physician
assistants, and occupational therapists are of no probative medical value as they are not
considered a physician under FECA.6
OWCP also received a note that contains an illegible signature. The Board has held that
a report that bears an illegible signature lacks proper identification and cannot be considered
probative medical evidence.7
In a September 30, 2013 note, Dr. Wilson indicated that appellant should not use his right
arm for six weeks. However, he provided no explanation as to why this was the case, did not
provide a medical diagnosis, nor did he explain how any injury was causally related to the
accepted employment injury.8
The notes from the Houston VAMC relate that appellant was seen on various dates from
April 25 through June 3, 2014. Although appellant’s initial surgery was rescheduled due to the
unavailability of a surgeon, on June 2, 2014 appellant underwent a right rotator cuff repair
peformed by Dr. Karistinos. The accepted conditions in this case, however, are sprain of the
right shoulder, upper arm, and rotator cuff. However, none of the medical evidence of record
establishes that appellant was disabled from work due to his accepted conditions. Dr. Karistinos
did not address the cause of appellant’s rotator cuff tear for which he underwent a repair. To
meet his burden of proof appellant was required to submit a medical opinion addressing whether
the diagnosed conditions, resultant surgery, and disability for work were caused or aggravated by
the established employment factors.9 Medical evidence that does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value.10
The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.11

6

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law). See also Paul Foster, 56 ECAB 208 (2004);
Joseph N. Fassi, 42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).
7

See R.M., 59 ECAB 690, 693 (2008); Merton J. Sills, 39 ECABA 572, 575 (1988).

8

See T.D., Docket No. 15-18146 (issued September 23, 2016).

9

S.M., Docket No. 16-1312 (issued December 7, 2016).

10

See T.P., Docket No. 14-1946 (issued February 13, 2015).

11

N.G., Docket No. 16-1421 (issued December 12, 2016).

4

Appellant has therefore failed to establish that his accepted conditions caused any period
of disability. Because he has not provided a rationalized opinion supporting his disability for
work for the period in question, he has not met his burden of proof.12
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish disability
from July 28, 2013 through May 22, 2015 due to his accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 14, 2016 is affirmed.
Issued: March 2, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

T.D., Docket No. 15-1846 (issued September 23, 2016).

5

